Citation Nr: 1425175	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD) prior to March 16, 2012.

2. Entitlement to a rating in excess of 70 percent for the service-connected PTSD beginning on March 16, 2012.

3. Entitlement to an initial compensable rating for the service-connected benign right spermatic cord neoplasm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from November 1980 to November 1984 and June 2006 to August 2007.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from March and July 2008 rating decisions issued by the RO.

In April 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the claims file.

The Board remanded the claims in February 2012 for further development of the record.

In October 2012, the RO increased the ratings for the service-connected PTSD to 70 percent effective on March 16, 2012. 

The issue as stated on the title page reflects the higher ratings assigned for the PTSD for various stages of the appeal period, to be discussed hereinbelow.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   



FINDINGS OF FACT

1. For the initial period of the appeal, the service-connected PTSD is not shown to have been manifested by more than mild occupational and social impairment.  

2. Beginning on December 17, 2008, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  
.  
3. For the period of the appeal beginning on March 16, 2012, the service-connected PTSD in not shown to have been productive of total occupational and social impairment.  

4. The service-connected residuals of the benign right spermatic cord neoplasm is shown to be productive of pain with any activity, but not voiding or urinary dysfunction.


CONCLUSIONS OF LAW

1. For the initial period of the appeal, the criteria for the assignment of a rating higher than 10 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including Diagnostic Code (DC) 9411 (2013).

2. Beginning on December 17, 2008, the criteria for the assignment of a 50 percent rating, but no higher for the service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including DC 9411 (2013).

3. The criteria for the assignment of a rating in excess of 70 percent for the service connected PTSD beginning on March 16, 2012 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including DC 9411 (2013).

4. The criteria for the assignment of a compensable rating for the service-connected residuals of a benign right spermatic cord neoplasm are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.155b including DC 7529 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2007 letter issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, as these appeals stem from the initial grant of service connection for PTSD and benign right spermatic cord neoplasm, the notice letter did not contain an explanation of the general rating criteria relevant to his PTSD and benign right spermatic cord neoplasm.

The respective December 2008 Statements of the Case (SOC) set forth applicable criteria for ratings for the PTSD and benign right spermatic cord neoplasm. After issuance of the December 2008 SOC, and opportunity for the Veteran to respond, the October 2012 Supplemental SOC (SSOC) reflects readjudication of the claims. 

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports and private treatment records.    

Further, the Board is aware that this appeal was, most recently, remanded by the Board in February 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

The remand, in pertinent part, requested that the RO schedule the Veteran for contemporaneous VA examinations to evaluate the severity of his PTSD and benign right spermatic cord neoplasm. This development was completed. 

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. 

The Veteran also was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. 

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the PTSD has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Factual Background 

The Veteran's claims of service connection for PTSD and a benign right spermatic cord neoplasm were received in August 2007. In the appealed March 2008 rating decision, the RO, in pertinent part, granted service connection for the benign right spermatic cord neoplasm disability and assigned a noncompensable rating. The rating was effective on August 20, 2007 (the date following the Veteran's separation from service).

In the appealed July 2008 rating decision, the RO, in pertinent part, granted service connection for PTSD and assigned a 10 percent rating. The rating was effective on August 20, 2007 (the date following the Veteran's separation from service).

In an October 2012 rating decision, the RO increased the rating for the service-connected PTSD to 70 percent, effective on March 16, 2012. This increase during the appeal does not constitute a full grant of the benefit sought. Therefore, the Veteran's claim for an increased rating for the PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran initially underwent VA examination in September 2007. Concerning the benign right spermatic cord neoplasm disability, the Veteran complained of discomfort in certain positions. He denied having lethargy, weakness, anorexia, weight loss or gain. He had no frequency or hesitancy of stream or incontinence. He had had no surgery or recurrent urinary tract infections (UTIs), colic, or bladder stones. He denied acute nephritis. He had never been hospitalized for urinary diseases. He had not had catheterizations, dilatations, special diet, medications, frequency, or invasive or non-invasive procedures recommended.

The Veteran denied any endocrine trauma, local or systemic infections, or vascular or psychological symptoms regarding the testicular cyst. He indicated that he was awaiting scrotal ultrasound.

Objectively, the Veteran had normal appearing penis without deformity. Testicles were small and soft and were nontender with a palpable cyst that was nontender. The cyst was at the right testicular spermatic cord and measured approximately 1/2 cm x 1/2 cm in circumference. There was no evidence of lesions or a hernia. Rectal examination demonstrated normal tone without masses. 

A May 2008 report of VA PTSD examination reflected the Veteran's complaint of symptoms such as bad dreams, night sweats, daytime intrusive thoughts about the war, avoidance behavior, emotional distance from others (particularly his wife), and distrust of everyone. He had interest in leisure activities but had a restricted range of affect. 

The Veteran reported having mild sleep disturbances, always scanned the roads while driving and felt extremely uncomfortable in crowded areas. He looked outside his windows and took walks around his home for security reasons. He reported an improved hyperstartle response, but described difficulties with concentration and primarily his short-term memory (this was distressing for him). He had become more agitated and short tempered and had lower frustration tolerance that had caused greater difficulties in his marriage as he got in frequent arguments with his wife.

The Veteran reported having brief depressive periods lasting a day at a time (during which time he was more quiet and isolative) and described his mood during these periods as "somber." He described one panic attack during his tour in Iraq; however, since, he had not experienced any panic attacks and reported no significant anxiety.

The Veteran reported being married since 1995 (first marriage) and having two step-children who were out of the home. He described having considerable marital conflict since his return from the war. He stated that his wife complained that he was "not the same guy." He described problems with his temper and frequent verbal arguments. 

However, the Veteran and his wife had made a commitment to each other to improve their relationship. He reported having some friends and enjoying leisure time hunting, fishing and flying radio-controlled airplanes. He also enjoyed time out with his wife. He reported no difficulties with his activities of daily living.

The Veteran worked as a university golf coach and had been on the job full-time for the past five years. He stated that the got along well with his students and with staff, was very responsible and indicated that his golf team was doing quite well overall.

The mental status examination showed that the Veteran was initially guarded, though generally pleasant. He was casually and neatly dressed, well groomed and appeared somewhat younger than his stated age. His mood was irritable and dysphoric. His affect was mildly constricted. He denied suicidal and homicidal ideation and there was no evidence of a thought disorder. 

The Veteran's thought processes were logical and goal directed. He denied experiencing auditory or visual hallucinations. His cognition was not formally tested. His insight and judgment were good. The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 68.

The VA examiner summarized that the Veteran's PTSD symptoms had "caused no clear limitations in his occupational functioning."   However, they had "affected his marital relationship and other social functioning." The examiner found that the Veteran was motivated to improve upon his current condition and would likely do well with additional treatment. 

On December 17, 2008 VA treatment record noted that the Veteran was experiencing increased marital stress (especially in last few months). He reported that he was more irritable and seemed to get angry easily (e.g., he became very upset when he got lost traveling). The assessment was that of "PTSD: increasing symptoms."

A January 2009 VA treatment record indicates the Veteran was referred to the clinic for painful ejaculation and a "cyst" on right testicle. He reported that he had pain directly related to his activity level. Since returning from Iraq, he had been less active, and his pain had diminished in frequency and severity. He still had some pain and found the anticipation of it or the actual pain would inhibit him from having normal sexual relations.

Scrotal sonogram showed no focal intratesticular mass, bilateral subcm epididymal head cysts and small bilateral hydroceles containing foci of debris, left greater than right.

At a hearing conducted at the RO in April 2009, the Veteran testified that his PTSD symptoms had become worse around the beginning of the year and that he was receiving treatment for a private counselor.  

In a March 2012 private treatment record, the licensed clinical social worker (LCSW) concluded that the Veteran had a history of PTSD characterized by occupational and social impairment with reduced reliability and productivity. 

The LCSW explained that the Veteran exhibited impaired abstract thinking, had great difficulty making decisions about his future, had difficulty understanding complex commands, found it very difficult to multitask and adapt to stressful circumstances, had impairments of short and long-term memory and difficulty in establishing and maintaining effective work and social relationships. 

The Veteran was noted to have had multiple arguments with co-workers, supervisors and college admission officials. His arguments were often loud with a marked reactivity of mood (e.g., intense episodic irritability and inappropriate expressions of intense anger). Additionally, he had frequent displays of temper. All of these actions had caused difficulties at work and with his family. He was not close to extended family members because "[he] [did not] want to deal with them."

The LCSW noted that the Veteran frequently had a depressed mood caused by flashbacks with the onset of fireworks, sirens, cars backfiring, seeing the news and other loud noises. Additionally, he had anxiety and exhibited suspicious behavior (i.e., performed perimeter watch, didn't trust people, sits with his back to the wall and didn't let people in). He had panic attacks (every few weeks), chronic sleep impairments, nightmares, night sweats, thoughts of mortality, frequent awakenings, and mild memory loss.

A March 2012 report of VA male reproductive system conditions examination documented the Veteran's complaint of chronic, intermittent pain, described as throbbing after jogging or sitting for long periods of time. He also reported pain with sexual activity. He achieved relief with sitz bath and Tramadol at least twice per month. He was reluctant to engage in sexual activity because of his pain. He worked as a golf pro and remained independent in activities of daily living.

The Veteran did not have a voiding dysfunction or history of recurrent symptomatic urinary tract or kidney infections. He did not have an erectile dysfunction or retrograde ejaculation.

The Veteran declined an examination of his penis, testes, epididymis and prostate. His benign right spermatic cord neoplasm was noted not to impact his ability to work. 

In a March 2012 report of VA PTSD examination, the Veteran reported that he worked as a part-time golf coach and was also attending college. He reported a history of deficits in social, occupational and educational functioning and believed that his PTSD symptoms had a negative impact on his relationships (evidenced by a history of problems with interpersonal relationships, including problems with his wife). His deficits with interpersonal relationships appeared to be related to a pattern of irritability, mood swings, and problems with anger. 

Additionally, the Veteran endorsed a pattern of feeling detached and estranged from others. He had few friends (only casual) and rarely engaged in activities/hobbies. He occasionally isolated himself and had difficulty finding pleasure in almost all activities.

The Veteran also endorsed having deficits related to symptoms of depression, including depressed mood, difficulties concentrating and low energy and motivation. His problems in occupational/educational functioning appeared to be exacerbated by a pattern of hypervigilance and stress related to recurring intrusive thoughts and memories of the traumatic events that he experienced in the military, along with a pattern of poor sleep (and recurrent nightmares).

The Veteran PTSD was noted to be manifested by symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, panic or depression affecting the ability to function independently, appropriately and effectively, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting and inability to establish and maintain effective relationships.

The psychologist concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity. The examiner assigned the Veteran a GAF score of 55.


PTSD

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

The Board finds that the medical and lay evidence shows that the service-connected PTSD underwent an increase in severity beginning on December 17, 2008 when the Veteran is first shown to have reported worsening irritability and anxiety.  At the hearing held in early 2009, he testified that he had been receiving treatment from a private counselor for worsening symptoms.  

To the extent that the subsequently received private medical statement reported that he was experiencing occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining work and social relationships, the Board finds that the service-connected disability picture more nearly resembled the criteria for a 50 percent rating, but no higher beginning on December 17, 2008.  

Prior to the date, the probative evidence showed that the service-connected PTSD had "caused no clear limitations in his occupational functioning" and had only "affected his marital relationship and other social functioning."  Hence, for this initial period of the appeal, the criteria for a rating higher than 10 percent were not met.   

In addition, the evidence of record does not establish that the service-connected PTSD has caused total occupational and social impairment in that he has manifested none of the symptoms required by the criteria for a 100 percent rating.  He has not had thoughts of homicide and or suicide and the record does not establish a plan or any intent.  Here, we find that he is not a danger to self or others and he has had no impairment in performing activities of daily living.  

Additionally, he has not exhibited any impairment of orientation. Thus, the Board finds that a 100 percent rating is not warranted. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).  Here, he does not demonstrate the type of manifestations expected with a 100 percent disability and he simply does not have total occupational and social impairment.

For these reasons, the Board finds that a rating higher than 70 percent is not assignable for the service-connected PTSD at any time during the course of the appeal. 


Benign Right Spermatic Cord Neoplasm

The noncompensable rating for the Veteran's benign right spermatic cord neoplasm has been assigned pursuant to DC 7529. Under 38 C.F.R. § 4.115b , DC 7529 benign neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.

In rating voiding dysfunction, rate the particular condition as urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a . 

For continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day. 

A 40 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.

A 60 percent rating is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 38 C.F.R. § 4.115a. 

For urinary frequency a 10 percent rating is assigned for urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night. 

A 20 percent rating is assigned for urinary frequency with daytime voiding interval between one and two hours, or; awakening to void three to four times per night. 

A 40 percent rating is assigned for urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night. 

Obstructive urinary symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating. 

A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months. 

A 30 percent rating assigned for urinary retention requiring intermittent or continuous catheterization. 

For renal dysfunction, a noncompensable rating is assigned for renal dysfunction with albumin and casts with a history of acute nephritis, or hypertension which is noncompensable under DC 7101. 

A 30 percent rating requires constant albumin or recurring hyaline and granular casts or red blood cells; or transient or slight edema of hypertension which is at least 10 percent disabling under DC 7101. Under 38 C.F.R. § 4.104 , DC 7101 a 10 percent rating is warranted for hypertension with diastolic pressure predominantly7 100 or more, or systolic pressure predominantly 160 or more, or; a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Here, on this record, the Board finds that the medical and lay evidence does not establish that the service-connected benign right spermatic cord neoplasm warrants the assignment of a compensable rating.

Significantly, the evidence documented above demonstrates that the Veteran does not have voiding or renal dysfunction or other similar symptomatology to justify assignment of a compensable rating as directed by the applicable rating criteria. 

Here, the Veteran reports having some pain with activity, including sexual activity. However, these manifestations alone are not shown to warrant the assignment of a compensable rating in accordance with the established rating criteria.  He is not shown to experience actual loss of use of a creative organ. See note to 38 C.F.R. § 4.115a and also 38 C.F.R. § 3.350. There is no evidence that he is unable to produce sperm. See 38 C.F.R. § 3.350(a)(1)(i)(c). The March 2012 VA examination report specifically indicated that he did not have erectile dysfunction or retrograde ejaculation.

The Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability and notes that the Veteran's lay statements are competent to describe certain associated symptoms. These have been considered credible and competent and have been contemplated by the noncompensable rating assigned. 

However, the Board must extent the greatest probative weight to the clinical findings by medical examiners as they possess greater training and expertise for accurately measuring and assessing medical findings needed for rating purposes.

The Board concludes there is no basis for assignment of a compensable rating for the service-connected benign right spermatic cord neoplasm at any time during this appeal.


Extraschedular Consideration

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. 

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion reflects that the symptoms and effects of the service-connected PTSD are fully contemplated by the applicable rating criteria. The symptoms, effects, and overall disability picture referable to the benign right spermatic cord neoplasm is not shown to be productive of any impairment of average earning capacity as to warrant consideration of the assignment of an extraschedular rating in this case. 

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. 


ORDER

An increased rating in excess of 10 percent for the service-connected PTSD for the initial period of the appeal is denied.  

An increased rating of 50 percent, but not higher for the service-connected PTSD, beginning on December 17, 2008 is granted, subject to controlling regulations governing the payment of monetary awards.

An increased rating in excess of 70 percent for the service-connected PTSD beginning on March 16, 2012 is denied. 

A compensable rating for the service-connected benign right spermatic cord neoplasm is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


